DAVIDSON, Judge.
Upon an information charging the unlawful possession of wine for the purpose of sale in Kaufman County, a dry area, appellant was convicted and punishment assessed at a fine of $250.
The state was under the burden of establishing, either by proof or otherwise, that Kaufman County was a dry area within *102the meaning of the Liquor Control Act. The statement of facts, as well as the record as a whole, fails to reflect that the state discharged that burden.
The evidence is therefore insufficient to sustain the conviction. Hodges v. State, 151 Tex. Cr. R. 511, 209 S. W. 2d 611; Brigham v. State, 154 Tex. Cr. R. 55, 225 S. W. 2d 176.
The judgment is reversed and the cause is remanded.
Opinion approved by the court.